DETAILED ACTION   

1.	The Office Action is in response to Application 17280183 filed on 03/25/2021. Claims 1-12, 14-16, 18-22 are pending.           

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 03/25/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 



Claims 1,  3-4, 7-12, 14, 16, 18-19, 21 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hannuksela (US 20170085917) . 

	Regarding claim 1, Hannuksela teaches a method for decoding of a video content (fig. 5, fig. 13) comprising: 
	obtaining a picture associated with the video content in a bitstream (as shown in fig. 5, the left  arrow shows obtaining a picture associated with the video content in a bitstream);  
	obtaining a wraparound enabled indication (paragraph 0380, hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set) that indicates whether a horizontal wraparound motion compensation is enabled (paragraph 0381-0382, … when hor_wraparound_flag is equal to 0, horizontal sample locations outside picture boundaries are saturated to be within the picture boundaries, and, … when hor_wraparound_flag is equal to 1, horizontal sample locations outside picture boundaries are wrapped around to be within the picture boundaries;  paragraph 0184, … inter prediction methods which may also be referred 
to as temporal prediction and motion compensation.  Inter prediction may sometimes be considered to only include motion-compensated temporal prediction, while it may sometimes be considered to include all types of prediction where a reconstructed/decoded block of samples is used as prediction source, therefore including conventional inter-view prediction for example; as shown in fig. 13, inter prediction is used; therefore, horizontal wraparound motion compensation is enabled);
 FIG. 10 illustrates reference layer location offsets;  paragraph 0318, … Inter-layer sample prediction may be comprise resampling of the sample array(s) of the source picture for inter-layer prediction.  The encoder and/or 
the decoder may derive a horizontal scale factor… for a pair of an enhancement layer and its reference layer for example based on the reference layer location offsets for the pair);
	determining a reference sample location for the current sample based on the reference sample wraparound offset, a picture width of the picture, and a current sample location (as shown in fig. 10; when offset is known, the picture width of 1010 is known and the reference sample location for the current sample(1030) is also known);  
	and predicting the current sample based on the reference sample location (ass shown in fig. 5, paragraph 0051, … prediction of the samples of the border region, reconstruction of the samples of the border region).

	Regarding claim 12, Hannuksela teaches a device for decoding of a video content (fig. 5) comprising: 
	a processor configured (fig. 5, component prediction error decoding) comprising: 
	obtaining a picture associated with the video content in a bitstream (as shown in fig. 5, the left  arrow shows obtaining a picture associated with the video content in a bitstream);  
	obtaining a wraparound enabled indication (paragraph 0380, hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set) that indicates whether a horizontal wraparound motion compensation is enabled (paragraph 0381-0382, … when  inter prediction methods which may also be referred 
to as temporal prediction and motion compensation.  Inter prediction may sometimes be considered to only include motion-compensated temporal prediction, while it may sometimes be considered to include all types of prediction where a reconstructed/decoded block of samples is used as prediction source, therefore including conventional inter-view prediction for example; as shown in fig. 13, inter prediction is used; therefore, horizontal wraparound motion compensation is enabled);
	based on the wraparound enabled indication indicating that the horizontal wraparound motion compensation is enabled, determining a reference sample wraparound offset of a current sample in the picture (fig. 10; paragraph 0151, … FIG. 10 illustrates reference layer location offsets;  paragraph 0318, … Inter-layer sample prediction may be comprise resampling of the sample array(s) of the source picture for inter-layer prediction.  The encoder and/or 
the decoder may derive a horizontal scale factor… for a pair of an enhancement layer and its reference layer for example based on the reference layer location offsets for the pair);
	determining a reference sample location for the current sample based on the reference sample wraparound offset, a picture width of the picture, and a current sample location (as shown in fig. 10; when offset is known, the picture width of 1010 is known and the reference sample location for the current sample(1030) is also known);  
 prediction of the samples of the border region, reconstruction of the samples of the border region).

	Regarding claim 18, Hannuksela teaches a method for encoding of a video content (fig. 4, fig. 14) comprising: 
	obtaining a picture associated with the video content in a bitstream (as shown in fig. 4, it shows obtaining a picture associated with the video content in a bitstream);  
	identifying a current sample location for a current sample in the obtained picture (as shown in fig. 10; when offset is known, the picture width of 1010 is known and the location is also known);
	determining that a reference sample associated with the current sample is located outside of the picture based a picture width of the picture and the current sample location (as shown in fig. 10, the reference sample 1030 is outside of the picture based a picture width of the picture (1010) and the current sample location 1020);
	and based on the determination that the reference sample is located outside of the picture, including a wraparound enabled indication in the bitstream (paragraph 0380, hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set), 
	the wraparound enabled indication indicating whether a horizontal wraparound motion compensation is enabled. (paragraph 0381-0382, … when hor_wraparound_flag is equal to 0, horizontal sample locations outside picture boundaries are saturated to be within the picture boundaries, and, … when hor_wraparound_flag is equal to 1, horizontal sample locations outside picture boundaries are wrapped around to be within the picture boundaries;  paragraph 0184, … 
	
	Regarding claim 21, Hannuksela teaches a device for encoding of a video content (fig. 4,) comprising: 
	processor (fig. 4, component pixel prediction) configured to:
	obtaining a picture associated with the video content in a bitstream (as shown in fig. 4, it shows obtaining a picture associated with the video content in a bitstream);  
	identifying a current sample location for a current sample in the obtained picture (as shown in fig. 10; when offset is known, the picture width of 1010 is known and the location is also known);
	determining that a reference sample associated with the current sample is located outside of the picture based a picture width of the picture and the current sample location (as shown in fig. 10, the reference sample 1030 is outside of the picture based a picture width of the picture 1010and the current sample location 1020);
	and based on the determination that the reference sample is located outside of the picture, including a wraparound enabled indication in the bitstream (paragraph 0380, hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set), 
 when hor_wraparound_flag is equal to 0, horizontal sample locations outside picture boundaries are saturated to be within the picture boundaries, and, … when hor_wraparound_flag is equal to 1, horizontal sample locations outside picture boundaries are wrapped around to be within the picture boundaries;  paragraph 0184, … inter prediction methods which may also be referred to as temporal prediction and motion compensation.  Inter prediction may sometimes be considered to only include motion-compensated temporal prediction, while it may sometimes be considered to include all types of prediction where a reconstructed/decoded block of samples is used as prediction source, therefore including conventional inter-view prediction for example; as shown in fig. 13, inter prediction is used; therefore, horizontal wraparound motion compensation is enabled).

	Regarding claim 3, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that the wraparound enabled indication comprises a wraparound enabled flag (paragraph 0380, hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set)  that indicates whether the horizontal wraparound motion compensation is enabled (paragraph 0381-0382, … when hor_wraparound_flag is equal to 0, horizontal sample locations outside picture boundaries are saturated to be within the picture boundaries, and, … when hor_wraparound_flag is equal to 1, horizontal sample locations outside picture boundaries are wrapped around to be within the picture boundaries;  paragraph 0184, … inter prediction methods which may also be referred to as temporal prediction and motion compensation.  Inter prediction may sometimes be considered to only include motion-compensated temporal prediction, while it may sometimes be considered to include all types of 

	Regarding claim 4, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that obtaining an offset indication of the reference sample wraparound offset in the bitstream, wherein the reference sample wraparound offset is determined based on the offset indication (paragraph 0324, … the variables shift1, shift2 and offset are derived as follows: shift1=RefLayerBitDepthY-8 shift2=20-BitDepthY offset=1&lt;&lt;(shift2-1); in which, shift1 and shift2 are offset indication), and the reference sample wraparound offset is indicative of a face width of the picture (fig. 10, scaled_ref_ayer_left_offset and scaled_ref_ayer_right_offset are indicative of a face width of the picture).

	Regarding claim 7, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that the wraparound enabled indication and the 
reference sample wraparound offset are obtained at a sequence level (paragraph 0380, … hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set; paragraph 0332, … reference layer location offsets may be included in the PPS 
by the encoder and decoded from the PPS by the decoder; paragraph 0246, a video parameter set (VPS) may be defined as a syntax structure containing syntax elements that apply to zero or more entire coded video sequences as determined by the content of a syntax element found in the 


	Regarding claim 8, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that calculating a face width of the picture based on the reference sample wraparound offset and the picture width of the picture (as shown in fig. 10, a face width of picture 1010 is calculated by based on the reference sample wraparound offset (scaled_ref_layer_offset) and the picture width of the picture (1030);  
	identifying the current sample location in the picture (as shown in fig. 10, 1010’s location is identified);  
	determining that an original reference sample location is outside of the picture (as shown in fig. 10, 1030 is outside of 1010);  
	upon determining that the original reference sample location is outside of a leftmost horizontal boundary of the picture, determining the reference sample location by adding the reference sample wraparound offset to a horizontal sample coordinate associated with the 
original reference sample location (as shown in fig. 10, 1030’s location is calculated by adding the reference sample wraparound offset to a horizontal sample coordinate associated with the 
original reference sample location 1010) ;  
	and upon determining that the original reference sample location is outside of a rightmost horizontal boundary of the picture, determining the reference sample location by subtracting the reference sample wraparound offset from the horizontal sample coordinate associated with the original reference sample location (as shown in fig. 10, 1010’s location is calculated by subtracting the 

	Regarding claim 9, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that determining that an original reference sample location is outside of the picture (as shown in fig. 10, 1030 is outside of the picture 1010);  
	and calculating the reference sample location by applying the reference sample wraparound offset to a horizontal sample coordinate associated with the original reference sample location (as shown in fig. 10, 1030’s location is calculated by applying the reference sample wraparound offset to a horizontal sample coordinate associated with the original reference sample location 1010).

	Regarding claim 10, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that identifying the current sample location in the picture (as shown in fig. 9, the current sample location A-1-1 is identified in picture);  
	determining that the current sample location is located at a horizontal boundary of the picture (as shown in fig. 9, the current sample location A-1-1 is located at a horizontal boundary of the picture);  
	determining that the reference sample location is located outside of the horizontal boundary of the picture (as shown in fig. 10, 1030 is outside of 1010);  
	based on the wraparound enabled indication indicating that the 
horizontal wraparound motion compensation is disabled (paragraph 0013, … obtaining a prediction block for intra prediction based on the one or more sample values ; in which, when 2, -1 is the reference sample and its location is identified on the horizontal boundary of the picture) ;  
	and predicting the current sample based on the reference sample location (as shown in fig. 5, paragraph 0101, … obtaining a prediction block for intra prediction based on the one or more sample values).

	Regarding claim 11, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that the picture is associated with an equirectangular projection (ERP) format, an equal-area projection (EAP) format, or an adjusted equal-area projection (AEP) format (paragraph 0168, … Panoramic image covering 360-degree 
field-of-view horizontally and 180-degree field-of-view vertically represents a sphere that has been mapped to a two-dimensional image plane using equirectangular projection).

	Regarding claim 14, Hannuksela teaches the limitations of claim 12 as discussed above. In addition, Hannuksela further discloses that obtaining an offset indication of the reference sample wraparound offset in the bitstream, wherein the reference sample wraparound offset is determined based on the offset indication (paragraph 0324, … the variables shift1, shift2 and offset are derived as follows: shift1=RefLayerBitDepthY-8 shift2=20-BitDepthY offset=1&lt;&lt;(shift2-1); in which, shift1 and shift2 are offset indication), and the reference sample wraparound offset is indicative of a face width of the picture (fig. 10, 

	Regarding claim 16, Hannuksela teaches the limitations of claim 12 as discussed above. In addition, Hannuksela further discloses that calculating a face width of the picture based on the reference sample wraparound offset and the picture width of the picture (as shown in fig. 10, a face width of picture 1010 is calculated by based on the reference sample wraparound offset (scaled_ref_layer_offset) and the picture width of the picture (1030);  
	identifying the current sample location in the picture (as shown in fig. 10, 1010’s location is identified);  
	determining that an original reference sample location is outside of the picture (as shown in fig. 10, 1030 is outside of 1010);  
	upon determining that the original reference sample location is outside of a leftmost horizontal boundary of the picture, determining the reference sample location by adding the reference sample wraparound offset to a horizontal sample coordinate associated with the 
original reference sample location (as shown in fig. 10, 1030’s location is by adding the reference sample wraparound offset to a horizontal sample coordinate associated with the 
original reference sample location 1010) ;  
	and upon determining that the original reference sample location is outside of a rightmost horizontal boundary of the picture, determining the reference sample location by subtracting the reference sample wraparound offset from the horizontal sample coordinate associated with the original reference sample location (as shown in fig. 10, 1010’s location is subtracting the 

	Regarding claim 19, Hannuksela teaches the limitations of claim 18 as discussed above. In addition, Hannuksela further discloses that including a reference sample wraparound offset in the bitstream based on including the wraparound enabled indication (paragraph 0324, … the variables shift1, shift2 and offset are derived as follows: shift1=RefLayerBitDepthY-8 shift2=20-BitDepthY offset=1&lt;&lt;(shift2-1); in which, shift1 and shift2 are offset indication), the reference sample wraparound offset being indicative of a face width of the picture (fig. 10, scaled_ref_ayer_left_offset and scaled_ref_ayer_right_offset are indicative of a face width of the picture).

	Regarding claim 22, Hannuksela teaches the limitations of claim 21 as discussed above. In addition, Hannuksela further discloses that include the wraparound enabled indication at a sequence level (paragraph 0380, … hor_wraparound_flag in a sequence-level syntax structure such as a sequence parameter set).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
        
  
7.	Claims 5, 15, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 20170085917)    and in view Hannuksela (US 20200260063, referred as Hannuksela2 ).   

	Regarding claim 5, Hannuksela teaches the limitations of claim 1 as discussed above. In addition, Hannuksela further discloses that obtaining a size indication indicative of a face width of the picture(paragraph 0205, … indicating the selected size and shape in the bitstream) and calculating the face width of the picture based on the size indication (as shown in fig. 10, the face width of picture 1010 is calculated based on the size indication).
	It is noticed that Hannuksela does not disclose explicitly the size indication comprises a width of a guard band in luma samples.
	Hannuksela2 disclose of the size indication comprises a width of a guard band in luma samples (as shown in paragraph 0430, … when the packed picture is partitioned into 
equal-sized blocks of 2.sup.4+n.times.2.sup.4+n of luma samples, the guard band occupies the smallest bounding area that encloses the packed circular region and contains an integer number of the equal-sized blocks; which means the size indication comprises a width of a guard band in luma samples, the size is the smallest bounding area).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the size indication comprises a width of a guard band in luma samples as taught by Hannuksela2 as a modification to the method of 

	Regarding claim 15, Hannuksela teaches the limitations of claim 12 as discussed above. In addition, Hannuksela further discloses that obtaining a size indication indicative of a face width of the picture(paragraph 0205, … indicating the selected size and shape in the bitstream) and calculating the face width of the picture based on the size indication (as shown in fig. 10, the face width of picture 1010 is calculated based on the size indication).
	It is noticed that Hannuksela does not disclose explicitly the size indication comprises a width of a guard band in luma samples.
	Hannuksela2 disclose of the size indication comprises a width of a guard band in luma samples (as shown in paragraph 0430, … when the packed picture is partitioned into 
equal-sized blocks of 2.sup.4+n.times.2.sup.4+n of luma samples, the guard band occupies the smallest bounding area that encloses the packed circular region and contains an integer number of the equal-sized blocks; which means the size indication comprises a width of a guard band in luma samples, the size is the smallest bounding area).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the size indication comprises a width of a guard band in luma samples as taught by Hannuksela2 as a modification to the device of Hannuksela for the benefit of the guard band occupies the smallest bounding area (paragraph 0430).

 indicating the selected size and shape in the bitstream).
	It is noticed that Hannuksela does not disclose explicitly the size indication comprises a width of a guard band in luma samples.
	Hannuksela2 disclose of the size indication comprises a width of a guard band in luma samples (as shown in paragraph 0430, … when the packed picture is partitioned into 
equal-sized blocks of 2.sup.4+n.times.2.sup.4+n of luma samples, the guard band occupies the smallest bounding area that encloses the packed circular region and contains an integer number of the equal-sized blocks; which means the size indication comprises a width of a guard band in luma samples, the size is the smallest bounding area).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the size indication comprises a width of a guard band in luma samples as taught by Hannuksela2 as a modification to the method of Hannuksela for the benefit of the guard band occupies the smallest bounding area (paragraph 0430).
Allowable Subject Matter
8.	Claim 2 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

	

	
The following is a statement of reasons for the indication of allowable subject matters:
For claim 2, the prior art does not disclose or suggest the limitations of “determining whether to obtain an offset indication of the reference sample wraparound offset based on the wraparound enabled indication, wherein upon determining that the wraparound enabled indication is enabled, parsing the bitstream to obtain the offset indication of the reference sample wraparound offset, and wherein upon determining that the wraparound enabled indication is disabled, skipping parsing the bitstream to obtain the offset indication of the reference sample wraparound offset”.
For claim 6, the prior art does not disclose or suggest the limitations of “wherein the width of the guard band is a first width of the guard band, and the size indication indicative of the face width of the picture further comprises a second width of the guard band in luma samples, and the face width of the picture is calculated based on the first width of the guard band and the second width of the guard band in luma samples”.
9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423a
a